In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 14-414V
                                            (To be Published)

*************************
IVANKA PENTCHOLOV as mother and *
natural guardian of minor, A.P., *
                                 *                                 Special Master Corcoran
              Petitioner,        *
                                 *                                 Dated: April 29, 2016
              v.                 *
                                 *                                 Attorney’s Fees and Costs;
                                 *                                 Forum Rate; Reasonable Hourly
SECRETARY OF HEALTH AND          *                                 Rate; Excessive Billing.
HUMAN SERVICES,                  *
                                 *
              Respondent.        *
                                 *
*************************

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner.

Darryl R. Wishard, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             ATTORNEY’S FEES AND COSTS DECISION1

        On May 14, 2014, Ivanka Pentcholov filed a petition as mother and natural guardian of
minor, A.P., seeking compensation under the National Vaccine Injury Compensation Program (the
“Vaccine Program”).2 Ms. Pentcholov alleged that A.P. developed aplastic anemia as a result of
her receipt of the tetanus-diphtheria-acellular pertussis (“TDaP”) and meningococcal vaccinations
she received on August 20, 2012. Pet. at 1 (ECF No. 1). The case was settled nearly two years
later, and I issued a decision awarding Petitioner compensation on March 4, 2016. ECF No. 38.


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act.
Petitioner now requests $133,356.28 in attorney’s fees and costs. As discussed below, I hereby
grant in part and deny in part Petitioner’s fees request, awarding attorney’s fees and costs in the
total sum of $113,210.53.

I.     PROCEDURAL HISTORY

        The billing records submitted with Petitioner’s Motion shed light on her counsel’s actions
during the procedural history of this matter. Ms. Pentcholov retained Mr. Jeffrey Pop as counsel
in March of 2013 – fourteen months prior to the date she filed her petition. Mot. for Attorney Fees
[hereinafter “Mot.”], Ex. 1 (ECF No. 42-2). During that time, Mr. Pop billed approximately 7.5
hours, the majority of which was spent meeting with Petitioner, reviewing the case, petition, and
Petitioner’s declaration, and consulting with Dr. Lawrence Steinman and Dr. Calvin Kuo as
potential experts. Id. at 3-5. Mr. Pop’s associate, Ms. Kristina E. Grigorian, spent little time on the
case at this stage as well, expending only .2 hours to correspond with Dr. Kuo regarding A.P.’s
medical records. Id.

       By contrast, the majority of the work conducted during this pre-filing time frame was
completed by Mr. Pop’s various paralegals. Thus, Mr. Thomas Hahn took the lead in the case,
expending nearly forty hours during this time on tasks such as reviewing medical records,
contacting potential experts, drafting Petitioner’s declaration, and drafting and filing the petition.
Mot., Ex. 1 at 3-5. Other paralegals spent approximately 6.5 hours on the case on tasks such as
requesting medical records and researching aplastic anemia. Id.

        Within a month of the case’s initiation, Petitioner had filed medical records, expert reports
from Drs. Kuo and Steinman, and a statement of completion. ECF No. 9. Respondent subsequently
filed a Rule 4(c) report on September 12, 2014 (ECF No. 11) along with an expert report of her
own (ECF Nos. 12-14), asserting that Ms. Pentcholov’s claim was not appropriate for
compensation. Respondent identified certain missing medical records at that time, which Petitioner
filed on November 26, 2014, along with a supplemental declaration from Petitioner and a
supplemental expert report from Dr. Kuo. Pet’r’s Exs. 32-44. Petitioner also filed an expert report
from Dr. Hermes Garbán, with accompanying medical literature, on December 18, 2014. Pet’r’s
Exs. 45-49.

         Soon thereafter, the Parties indicated their desire to engage in settlement discussions in
light of Petitioner’s supplemental expert reports. ECF No. 20. I instructed the Parties to file a status
report by January 30, 2015, reporting on the progress of their settlement discussions. Id. The
Parties twice requested extensions of time to complete settlement discussions. ECF Nos. 23, 24.
On April 10, 2015, however, Respondent again took the position that this case was not appropriate
for settlement, and requested the opportunity to file a supplemental expert report from her expert,
which I granted. ECF No. 25. On May 29, 2015, Respondent filed the supplemental expert report
and relevant medical literature. ECF No. 26. In response, Petitioner filed another supplemental

                                                   2
report on July 17, 2015, this time from Dr. Steinman. Pet’r’s Ex. 51.

        With both Parties satisfied that they had filed all the necessary expert reports, a hearing
was set for March 2016, in Seattle, Washington. ECF No. 31. On December 30, 2015, Petitioner
filed a declaration from Dr. Rebecca Gardner, one of A.P.’s treating physicians. ECF No. 33-1.
The hearing never took place, however, because on January 6, 2016, the Parties contacted my
chambers to indicate that they had reached a tentative settlement and requested at 15-week order,
which I subsequently granted. ECF No. 34. The Parties reached settlement on March 4, 2016, and
I entered a decision. ECF No. 38. From the time of its filing, this case moved very quickly, and
there is no evidence of delay on the part of Petitioner based on my review of the docket and the
billing records.

II.    FEES PETITION

        Ms. Pentcholov filed the present motion for reimbursement of attorney’s fees and costs on
March 15, 2016. See generally Mot. In it, she requests compensation in the amount of $133,356.28
for her attorney’s fees and costs incurred in proceeding with her claim. In accordance with General
Order No. 9, Petitioner’s counsel represents that Petitioner incurred no out-of-pocket expenses.
ECF No. 42-7. Petitioner has offered her counsel’s billing record, an affidavit from Mr. Pop, and
statements of costs incurred by Petitioner’s counsel and each of her three experts in support of the
Motion. See generally ECF No. 42. She requests $25,405.00 in attorneys’ fees; $19,147.50 in
paralegals’ costs; and $88,803.78 in litigation costs (almost all of which are expert costs).

        On March 22, 2016, Respondent filed a brief in reaction to Petitioner’s Motion. ECF No.
43. Respondent asserts that “[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role
for Respondent in the resolution of a request by a Petitioner for an award of attorney’s fees and
costs.” Id. at 2. Respondent added that she “is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Id. at 2. However, she maintained that a reasonable
amount for fees and costs in the present case would fall between $55,000 and $74,000, providing
no substantiation for this proposed range (and thus suggesting Petitioner’s case cost almost twice
what it should have). Id. at 3.

        Petitioner filed a Reply on March 31, 2016, contesting the generic “bracketing” for fees
suggested by Respondent. ECF No. 45 (“Reply”) at 1. Petitioner asserts that given the rarity of
aplastic anemia and its infrequent occurrence in the Vaccine Program, prosecution of the case took
a considerable amount of time and effort. Id. at 2. Petitioner also spent time justifying the high
expert costs incurred in this case. Id. at 3-5. Petitioner included as exhibits to this Reply pictures
of A.P., as well as an affidavit from Dr. Kuo in support of his request for $56,406.25 in
reimbursement (the largest component of the requested fees and costs total). Reply, Exs. 1-3. In
Dr. Kuo’s declaration, he references the mathematical model and research used to opine on his
causation theory, as well as his extensive review and submission of medical literature. Reply, Ex.

                                                  3
3 at 3-4. He also referred to the time he spent reviewing Respondent’s expert reports and conferring
with Dr. Steinman. Id. at 4-6. Ms. Pentcholov’s application for attorney’s fees and costs is now
ready for adjudication.

III.   ANALYSIS

       A.      General Principles Regarding Attorney’s Fees and Costs Awards

        Vaccine Program petitioners who receive compensation for their injuries are by statute
entitled to an award of attorney’s fees and costs. However, such fees and costs must be
“reasonable.” Section 15(e)(1). It is for the special master to evaluate and decide whether this is
the case. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d
1375 (Fed. Cir. 1994). To this end, special masters have discretion in determining what a
reasonable fees award is, and may reduce hours sua sponte, apart from objections raised by
Respondent and without providing a petitioner notice and opportunity to respond. See Sabella v.
Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 208-09 (2009); Perreira, 27 Fed. Cl. at 34
(special master has “wide discretion in determining the reasonableness” of attorney’s fees and
costs).

        The special master is not obligated to evaluate a fees request on a line-by-line basis. Saxton
v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521-22 (Fed. Cir. 1993) (approving the special
master's elimination of 50 percent of the hours claimed); see also Broekelschen v. Sec’y of Health
& Human Servs., 102 Fed. Cl. 719, 728–29 (2011) (affirming the special master's reduction of
attorney and paralegal hours); Guy v. Sec’y of Health & Human Servs., 38 Fed. Cl. 403, 406 (1997)
(affirming the special master's reduction in the number of hours from 515.3 hours to 240 hours);
Edgar v. Sec’y of Health & Human Servs., 32 Fed. Cl. 506 (1994) (affirming the special master's
awarding only fifty-eight per cent of the numbers of hours for which compensation was sought).
Rather (as the United States Supreme Court instructs) when awarding attorney’s fees special
masters may use estimates to achieve “rough justice.” Fox v. Vice, 131 S.Ct. 2205, 2216 (2011).

        Determining the appropriate amount of a fees award is a two-part process. The first part
involves application of the lodestar method – “multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1347-48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888
(1984)). The second part involves adjusting the lodestar calculation up or down. Avera, 515 F.3d
at 1348. This standard for calculating a fee award is considered applicable in most cases where a
fees award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424, 429-37 (1983).

        An attorney’s reasonable hourly rate is more precisely understood to be the “prevailing
market rate” in the relevant forum. Avera, 515 F.3d at 1349; Rodriguez v. Sec’y of Health & Human
Servs., No. 06-559V, 2009 WL 2568468, at *2 (Fed. Cl. Spec. Mstr. July 27, 2009), mot. for rev.
den’d, 91 Fed. Cl. 453 (2010), aff’d, 632 F.3d 1381 (Fed. Cir. 2011). That rate is in turn determined

                                                  4
by the “forum rule,” which bases the award rate on rates paid to similarly qualified attorneys in
the forum in which the relevant court sits (Washington, DC for Vaccine Act cases). Avera, 515
F.3d at 1348.3 After the hourly rate is determined, the reasonableness of the total hours expended
must be considered. Sabella, 86 Fed. Cl. at 205-06. This inquiry mandates consideration of the
work performed on the matter, the skill and experience of the attorneys involved, and whether any
waste or duplication of effort is evident. Hensley, 461 U.S. at 434, 437.

        Evaluating an attorney’s fees application involves more than the mere performance of a
mathematical calculation. In all stages of the lodestar calculation, I must determine if the fees
applicant has established the reasonableness of the billing rate and work performed. Mares v.
Credit Bureau of Raton, 801 F.2d 1197, 1210 (10th Cir. 1986) (“[i]t remains counsel’s burden to
prove and establish the reasonableness of each dollar, each hour, above zero.”).4 Quoting a
decision by the United States Supreme Court, the Federal Circuit has characterized the contours
of a reasonable fee request:

        The [trial forum] also should exclude from this initial fee calculation hours that were not
        “reasonably expended.” . . . Counsel for the prevailing party should make a good-faith
        effort to exclude from a fee request hours that are excessive, redundant, or otherwise
        unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours
        from his fee submission. “In the private sector, ‘billing judgment’ is an important
        component in fee setting. It is no less important here. Hours that are not properly billed to
        one's client also are not properly billed to one's adversary pursuant to statutory authority.”

Saxton, 3 F.3d at 1521 (quoting Hensley, 461 U.S. at 433-34).

        Petitioners bear the same reasonableness burden in seeking an award of costs. Perreira, 27
Fed. Cl. at 34; Presault v. United States, 52 Fed. Cl. 667, 670 (2002). When petitioners fail to carry
this burden, such as by not providing appropriate documentation to substantiate a requested cost,
special masters have refrained from awarding compensation. See, e.g., Gardner-Cook v. Sec’y of
Health & Human Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30,
2005). This practice is consistent with how the Federal Circuit and the Court of Federal Claims
(the courts responsible for reviewing the decisions of special masters) have interpreted other
federal fee-shifting statutes. See Naporano Iron & Metal Co. v. United States, 825 F.2d 403, 404
(Fed. Cir. 1987) (interpreting the Equal Access to Justice Act); Presault, 52 Fed. Cl. at 679

3
 There is also the Davis exception to the forum rule, which applies if the bulk of the attorney’s work was performed
outside of Washington, DC, in a location where prevailing rates are substantially lower than the forum rate. Avera,
515 F.3d at 1349. In such cases, the local rate is applied.

4
  Although Mares did not interpret the Vaccine Act’s fees provisions, other fee-shifting statutes are interpreted
similarly. Avera, 515 F.3d at 1348.


                                                         5
(interpreting the Uniform Relocation Assistance and Land Acquisition Policies Act of 1970).

       B.      Specific Issues Raised by Petitioner’s Fees Application

            1. Attorneys’ Hourly Rates

        Petitioner requests that Mr. Pop receive an hourly rate of $400/hour. Mot., Ex. 1 at 2 (ECF
No. 42-1). Mr. Pop has been licensed to practice law for well over forty years, and has been
practicing before the U.S. Federal Court of Claims since 2005. Id. at 2-3. A recent Vaccine
Program decision, McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) set the appropriate hourly rate for in-forum attorneys
with twenty or more years of legal experience as $350 to $425/hour. McCulloch at *19. That
decision was especially persuasive, and I therefore apply it to the present case (which invokes a
forum rate question). See, e.g., Carcamo v. Sec’y of Health & Human Servs., No. 07-483V, 2011
WL 24113345, at *3 (Fed. Cl. Spec. Mstr. May 20, 2011) (holding that the forum rate applies to
the Los Angeles metropolitan area). Mr. Pop’s forty years of experience clearly places him in this
range. Therefore, I find the requested $400/hour reasonable.

        Petitioner also requests that Ms. Grigorian receives $250/hour. Ms. Grigorian was admitted
to practice law in 2012, so at the outset of this case’s life, she had approximately two years of post-
licensure experience. Mot., Ex. 1 at 4. However, Ms. Grigorian has actually been employed at Mr.
Pop’s firm since April of 2008, when she worked 30-40 hours per week while attending the
evening division at Loyola Law School. Id. at 4-5. She therefore had considerable Vaccine
Program experience before the case was ever filed.

        McCulloch set the range for attorneys with less than four years of experience at $150 to
$225/hour. McCulloch at *19. However, the special master in McCulloch clearly stated that in this
category in particular, “prior clerkships or legal intern work during law school in the Vaccine
Program may be considered.” Id. I find that Ms. Grigorian’s Vaccine Program experience merits
a somewhat higher rate than the $225/hour top line rate. Therefore, I find that a rate of $235/hour
is appropriate for Ms. Grigorian.

            2. Attorney Hours

        This case moved quickly due to the efforts of Petitioner’s counsel. For example, within a
month of filing, most medical records and two expert reports were filed in support of Petitioner’s
claim. Furthermore, upon reviewing the billing records, there are no instances of obvious delay or
excessive billing. I have reviewed the billing records submitted with Petitioner’s motion for fees
and, based on my discretion and Vaccine Program experience, find no cause to reduce the
requested hours as they appear to be reasonable. Saxton, 3 F.3d at 1521. As a result, I award a total
of $25,169.50 in attorney’s fees for work completed by Mr. Pop and Ms. Grigorian.



                                                  6
           3. Expert Costs

       The next issue presented by Petitioner’s fees request is the reasonableness of expert fees
incurred by Dr. Kuo, Dr. Steinman, and Dr. Garbán. Again, it is necessary to evaluate the
reasonableness of their rates in connection the hours expended.

                       a. Dr. Kuo’s Fees

        Dr. Kuo, a hematologist, is requesting $56,406.25 for 118.75 hours at $475/hour. Mot., Ex.
4 at 4. The product of his time is his February 9, 2014 twelve-page expert report, which opined
that A.P. suffered aplastic anemia as a result of her receipt of the TDaP and meningococcal
vaccinations. See generally Pet’r’s Ex. 8. Dr. Kuo also submitted a supplemental ten-page expert
report on November 25, 2014, in response to the opinions of Respondent’s two experts. See
generally Pet’r’s Ex. 65. After this time, additional reports were filed from Dr. Steinman, Dr.
Garbán, and Dr. Rebecca Gardner (one of A.P.’s treating physicians) before the case settled a year
and a half later.

         Experts’ hours are often reduced for being excessive. See, e.g., Barclay v. Sec’y of Health
& Human Servs., No. 07-605V, 2014 WL 2925245 (Fed. Cl. Spec. Mstr. Feb. 7, 2014) (reducing
a non-testifying expert’s hours from 81.3 to 65 hours due to vagueness in the invoice). While Dr.
Kuo’s two expert reports were undoubtedly helpful in the advancement of this case, a comparison
to the hours billed by Dr. Steinman, who similarly submitted two expert reports in this case, is
telling. Dr. Steinman requests $14,875 for 29.75 hours at $500/hour for the production of his two
expert reports. Mot., Ex. 5. Petitioner provided an affidavit from Dr. Kuo to explain the time
devoted to the matter, but the declaration is not persuasive as to why Dr. Kuo expended
approximately four times as many hours as Dr. Steinman in the completion of his expert reports.
The reasons stated by Dr. Kuo in his declaration are equally applicable to Dr. Steinman – for
example, Dr. Steinman similarly would have incurred time in conferring with Dr. Kuo, and he
certainly did incur time in responding to Respondent’s expert report. Yet Dr. Steinman still only
billed a fourth of the time billed by Dr. Kuo.

        Furthermore, a review of the invoice indicates Dr. Kuo also billed for tasks such as creating
a summary of the medical records “for Pop Law” and for updating his own curriculum vitae. Mot.,
Ex. 5 at 3-4. Creating a medical record summary is often the task of paralegals at the law firm, and
is therefore not appropriately outsourced to experts who bill significantly higher rates.
Broekelschen v. Sec’y of Health & Human Servs., No. 07-137V, 2008 WL 5456319, at *7 (Fed.
Cl. Spec. Mstr. Dec. 17, 2008) (reducing petitioner’s fees request because a paralegal could have
summarized the medical records instead of the attorney). In addition, updating one’s curriculum
vitae is not work specific to this case, and would not appropriately be billed to a client. Saxton, 3
F.3d at 1521.



                                                 7
        Based on my experience in reviewing other Vaccine Program cases (Saxton, 3 F.3d at
1521), I find that the 118.75 hours is excessive, especially given that Dr. Kuo did not even testify
at a hearing. In my discretion, I find that a thirty percent reduction in time is warranted. Eighty-
three hours should have been more than adequate for Dr. Kuo to analyze the case and prepare two
expert reports. However, I find that Dr. Kuo’s requested rate of $475/hour is reasonable. Thus, I
reduce his fees by $16,979.25, to $37,427.00.

                       b. Dr. Steinman’s Fees

        I find Dr. Steinman’s reimbursement request to be reasonable. Dr. Steinman requests
$14,875.00 for 29.75 hours at $500/hour for the production of his two expert reports. Mot., Ex. 5.
Dr. Steinman has previously been awarded $500/hour for his work, and I see no reason to reduce
his rate at this time. Brown v. Sec’y of Health & Human Servs., No. 09-426V, 2012 WL 952268
(Fed. Cl. Spec. Mstr. Feb. 29, 2012). Furthermore, as discussed above, expending 29.75 hours for
two expert reports is reasonable. Therefore, I grant Dr. Steinman’s request.

                       c. Dr. Garbán’s Fees

        I also find Dr. Garbán’s request to be reasonable. Dr. Garbán requests reimbursement of
$10,600 for 27 hours of time (approximately $393/hour). Mot., Ex. 6. I find that Dr. Garbán’s
requested rate is reasonable based on his extensive training in microbiology, immunology and
molecular genetics, and the necessity of his expert report in responding to Respondent’s expert’s
alternative cause argument and the ultimate settlement of this case as evidenced by the report’s
temporal proximity to settlement. See generally Pet’r’s Exs. 45, 50. In addition, given the lower
hourly rate requested, I do not find the overall amount requested to be excessive. Therefore, I grant
Dr. Garbán’s request as well.

               4.      Paralegal Costs

         Mr. Pop employed various paralegals to assist in this case. Petitioner requests $175/hour
for the services of Mr. Thomas Hahn. Mot., Ex. 1 at 5. Mr. Hahn, a former attorney, is now a senior
paralegal at Mr. Pop’s firm. Id. According to Mr. Pop, Mr. Hahn practiced law for thirty years,
before resigning from the State Bar of California. Id. Ever since that time, he has worked as his
“senior paralegal and advisor.” Id.

        While Mr. Hahn’s previous experience as an attorney may assist him in the completion of
exceptional work, and may be a reason why Mr. Pop puts great value in his input, McCulloch does
not provide for a distinction based on experience for non-attorneys. Under McCulloch, paralegals
are entitled to no more than $135/hour. McCulloch at *21. Given his experience as an attorney and
legal education, however, I am willing to adjust upwards slightly from the rate set by McCulloch.
Therefore, I award Mr. Hahn $145/hour.



                                                 8
        Finally, Petitioner requests $125/hour as compensation for the work completed by
paralegals Amy Wong, Shanine Jaimes-Morelos, and Mary-Kate Planchet. Mot., Ex. 1 at 6. As
discussed above, under McCulloch paralegals are entitled to $135/hour. Id. As a result, I find that
the $125/hour requested for work completed by Ms. Wong, Ms. Jaimes-Morelos, and Ms. Planchet
is reasonable.

                                                 CONCLUSION

        Based upon the above, and in the exercise of my discretion, I hereby award attorney’s fees
as follows: $21,480.00 for Mr. Pop ($400/hour for 53.7 hours); $3,689.50 for Ms. Grigorian
($235/hour for 15.7 hours); $14,166.50 for Mr. Hahn ($145/hour for 97.7 hours); and $2,050.00
for the paralegals ($125/hour for 16.4 hours). In total, this leads to a reduction of $3,166.50 for
attorney’s fees in this case. I also reduce Dr. Kuo’s fees by thirty percent or $16,979.25, but grant
Dr. Steinman and Dr. Garbán’s fees in their entirety.

           The following chart sets forth the total calculation of Petitioner’s fee award:

    Contested Sum               Amount Requested               Reduction                      Total Awarded
    Mr. Pop’s Fees              $21,480.00                     N/A                            $21,480.00
    Ms. Grigorian’s Fees        $3,925.00                      $235.50                        $3,689.50
    Mr. Hahn’s Fees             $17,097.50                     $2,931.00                      $14,166.50
    Paralegal Fees              $2,050.00                      N/A                            $2,050.00
    Dr. Kuo’s Fees              $54,406.25                     $16,979.25                     $37,427.005
    Dr. Steinman’s Fees         $12,375.00                     N/A                            $12,375.006
    Dr. Garbán’s Fees           $10,600.00                     N/A                            $10,600.00
    Other Costs                 $11,422.53                     N/A                            $11,422.537

        I reduce Petitioner’s fee application by the amount of $20,145.75 as a result of the reduction
in rate and number of hours, thereby awarding Petitioner a total of $113,210.53. Accordingly, an
award shall be made in the form of a check jointly payable to Petitioner and her counsel, Jeffrey
Pop, Esq., in the amount of $113,210.53.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of this decision.8


5
    This amount excludes the $2,000.00 paid in advance to Dr. Kuo, which is included in “Other Costs.”

6
    This amount excludes the $2,500.00 paid in advance to Dr. Steinman, which is included in “Other Costs.”

7
 Respondent has not objected to these costs, and because I find them reasonable I hereby include them in the award
without adjustment.
8
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           9
IT IS SO ORDERED.

                         s/Brian H. Corcoran
                         Brian H. Corcoran
                         Special Master




                    10